Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-24-2006

Gleeson v. Prevoznik
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2630




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Gleeson v. Prevoznik" (2006). 2006 Decisions. Paper 710.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/710


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                 Nos. 05-2630, 05-2731,
                 05-2879 and 05-4025


                MICHAEL F. GLEESON
                           v.
                JOHN C. PREVOZNIK,
                 Appellant No. 05-2630


               MICHAEL F. GLEESON
                       v.
   MICHAEL E. ROBSON; KENNETH E. LENNING, III;
POCONO MOUNTAIN REGIONAL POLICE DEPARTMENT;
  TOBYHANNA TOWNSHIP; COOLBAUGH TOWNSHIP;
    TODD R. PIERCE; MOUNT POCONO BOROUGH;
   TUNKHANNOCK TOWNSHIP; MONROE COUNTY;
      MONROE COUNTY DISTRICT ATTORNEY;
 POCONO MOUNTAIN REGIONAL POLICE COMMISSION

                  Michael E. Robson,
                 Appellant No. 05-2731


               MICHAEL F. GLEESON,
           Appellant Nos. 05-2879 and 05-4025
                            v.
                 JOHN C. PREVOZNIK


       Appeals from the United States District Court
          for the Middle District of Pennsylvania
      (D.C. Civil Nos. 02-cv-01747 and 03-cv-00552)
       District Judge: Honorable Thomas I. Vanaskie


                  Argued July 13, 2006
              Before: SLOVITER, McKEE and RENDELL, Circuit Judges

                                   (Filed: July 24, 2006)


Gerard J. Geiger [ARGUED]
Newman, Williams, Mishkin,
Corveleyn, Wolfe & Fareri
712 Monroe Street
P.O. Box 511
Stroudsburg, PA 18360
  Counsel for Appellant/Cross Appellee John C. Prevoznik
  Nos. 05-2630, 05-2879 and 05-4025
  Counsel for Appellees Todd Pierce, Monroe County,
  DA Monroe County No. 05-2731

Barry H. Dyller [ARGUED]
88 North Franklin Street
Wilkes-Barre, PA 18701
  Counsel for Appellee/Cross Appellant Michael F. Gleeson
  Nos. 05-2630, 05-2731, 05-2879 and 05-4025

Harry T. Coleman [ARGUED]
76 North Main Street
Carbondale, PA 18407
  Counsel for Appellant
  Michael E. Robson No. 05-2731



                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       These appeals arise from the same District Court order and common set of

circumstances, and, in the interests of judicial efficiency, we will address the disposition

of both appeals in this opinion.

                                              2
       Dr. Michael Gleeson brought this civil rights action to seek redress for an alleged

wrongful seizure of documents from his three places of business and an alleged malicious

prosecution on 465 charges, including the unlawful practice of medicine. Dr. Gleeson

alleges that Detective Michael Robson and Monroe County Assistant District Attorney

John Prevoznik jointly drafted search warrants that led to the search of his businesses and

the illegal seizure of (1) directions to a law firm, (2) legal documents, and (3) a

photocopy of a traffic citation. He further alleges that Detective Robson and Mr.

Prevoznik jointly drafted a criminal complaint and affidavit of probable cause to secure

an arrest warrant that ultimately caused Dr. Gleeson to turn himself in to authorities. Dr.

Gleeson argues that Robson and Prevoznik lacked probable cause to bring this criminal

complaint against him. Dr. Gleeson brought the following claims: (1) a § 1983 claim for

an illegal search and seizure; (2) § 1983 and state law claims for false arrest; (3) § 1983

and state law claims for a malicious prosecution; (4) a claim of conspiracy to violate §

1983; (5) a state law claim of abuse of process; and (6) a state law claim for intentional

infliction of emotional distress.1

       Robson and Prevoznik moved for summary judgment on the basis of immunity

from suit. The District Court granted Robson’s and Prevoznik’s motions for summary

judgment in part and denied them in part. As to the illegal seizure claims, the District



       1
       Not at issue in this appeal, Dr. Gleeson also brought an action against various
municipal defendants for failure to train the county’s police officers to understand the
underlying facts before filing a criminal complaint.

                                              3
Court held that Gleeson had established as a matter of law that the three documents were

not covered by the warrant. The District Court denied summary judgment as to the

seizure of the law firm directions because the record was unclear as to whether the

document was mixed in with a large number of other documents, and it would be

unreasonable to require a police officer to sift through the number of documents while

inside Dr. Gleeson’s business. The District Court held that Detective Robson is not

entitled to qualified immunity as to the traffic citation and legal documents because he

failed to show that they were incriminating or that the incriminating character of the

documents was immediately apparent, as required by the plain view doctrine.

       The District Court denied summary judgment regarding the unlawful arrest claim

and Detective Robson’s assertion of qualified immunity as to that claim, because it found

a genuine issue of material fact as to whether Detective Robson had probable cause to

apply for and obtain an arrest warrant. The District Court also found that Detective

Robson failed to establish as a matter of law that his reliance on Mr. Prevoznik’s advice

was objectively reasonable.

       The District Court also denied summary judgment on the federal and state

malicious prosecution claims because it found a genuine issue of material fact existed as

to: (1) whether Detective Robson had probable cause to initiate the criminal proceeding

by filing the criminal complaint; (2) whether the proceedings terminated in favor of Dr.

Gleeson; and (3) whether Detective Robson had actual malice. The District Court found



                                             4
that Detective Robson failed to establish as a matter of law that it was objectively

reasonable for him to believe that there was probable cause of each crime charged and

that his reliance on Mr. Prevoznik’s advice was objectively reasonable.

       The District Court also denied summary judgment on the claim of conspiracy to

violate § 1983 due to the disputed material facts discussed above. The District Court

granted Detective Robson’s motion for summary judgment as to the abuse of process

claim, because Gleeson failed to establish that Robson perverted the criminal process

after filing the criminal complaint. Robson’s motion for summary judgment as to the

intentional infliction of emotional distress claim was denied because Gleeson tendered

evidence sufficient to submit to the jury the question of whether Robson’s conduct was

outrageous.

       Prevoznik’s motion for summary judgment was granted as to Gleeson’s illegal

arrest claim, malicious prosecution claims, abuse of process claim, and intentional

infliction of emotional distress claim because the District Court concluded that Prevoznik

is entitled to absolute immunity under federal law and “high official” immunity under

Pennsylvania law. The District Court denied Prevoznik’s motion for summary judgment

with respect to the unlawful search claim, finding that Prevoznik is not entitled to

absolute immunity and that he has failed to present sufficient evidence to establish an

entitlement to qualified immunity.

       On appeal, Prevoznik argues that the District Court erred in denying his motion



                                             5
for summary judgment based on qualified immunity with respect to his role in obtaining

a search warrant for Gleeson’s medical offices. In Robson’s appeal, he claims the

District Court erred in denying summary judgment on the basis of his defense of

qualified immunity, arguing that he reasonably investigated and charged Gleeson with

crimes on the basis of the advice of Prevoznik.

       On cross-appeal, Gleeson argues that the District Court erred in granting summary

judgment for Prevoznik based on the defense of absolute prosecutorial immunity with

respect to his out-of-court legal advice to Robson concerning the existence of probable

cause, and his advice to Robson to charge him with crimes without probable cause.

       The District Court’s analysis is contained in a 77-page opinion. The court’s

discussion of the issues, and its conclusions, are thoughtful, thorough, and well-reasoned.

We find no error in the District Court’s analysis of the qualified and absolute immunity

issues, and, accordingly, we will affirm the District Court’s order.




                                             6